RESOLUCIÓN
Examinada la Moción en Cumplimiento de Resolución del 14 de junio de 2004, presentada por la Oficina de Ins-pección de Notarías el 25 de enero de 2005, así como la reacción a ésta presentada por el querellado el 1 de febrero de 2005, se ordena la reinstalación del Lie. Nelson Rivera Cabrera al ejercicio de la notaría.
Se apercibe al Lie. Nelson Rivera Cabrera sobre la im-portancia del más fiel cumplimiento con la fe pública nota*852rial y sobre la obligación de cumplir cabalmente con sus deberes ministeriales como notario, particularmente en lo referente a la presentación puntual de las notificaciones al Registro de Poderes y Testamentos, e índices Notariales. Se le apercibe, además, de que cualquier incumplimiento podrá implicar la separación indefinida del ejercicio de la notaría.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo